NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LILLIAN M. JONES, M.D.,                         No.    17-16949

                Plaintiff-Appellant,            D.C. No. 1:07-cv-00015-HG-KSC

 v.
                                                MEMORANDUM*
HAWAII RESIDENCY PROGRAM, INC.;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Lillian M. Jones, M.D., appeals pro se from the district court’s order denying

her motion to set aside the judgment. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. United States v. Sierra Pac. Indus.,

Inc., 862 F.3d 1157, 1166 (9th Cir. 2017). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by denying Jones’s motion for

relief under Federal Rule of Civil Procedure 60(d)(3) because Jones failed to

establish by clear and convincing evidence a fraud on the court. See United States

v. Estate of Stonehill, 660 F.3d 415, 443-45 (9th Cir. 2011) (a party seeking to set

aside a judgment on the basis of fraud on the court must demonstrate by clear and

convincing evidence an effort to undermine the workings of the adversary process

itself or prevent the judicial process from functioning in the usual manner); Pizzuto

v. Ramirez, 783 F.3d 1171, 1180 (9th Cir. 2015) (“[A] party bears a high burden in

seeking to prove fraud on the court, which must involve an unconscionable plan or

scheme which is designed to improperly influence the court in its decision.”

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Jones’s motion for

reconsideration because Jones failed to demonstrate any grounds warranting relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

Cir. 1993) (setting forth standard of review and grounds for relief under Fed. R.

Civ. P. 59(e) and 60(b)).

      AFFIRMED.




                                          2                                    17-16949